MEMORANDUM OPINION
                                      No. 04-09-00810-CV

                          Maria Cristina BRITTINGHAM-SADA, et al.,
                                           Appellants

                                               v.

                                    Kevin Michael MACKIE,
                                           Appellee

                     From the County Court At Law No. 1, Webb County, Texas
                               Trial Court No. 2000-PB7-000049-L1
                         Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 7, 2010

DISMISSED

           The parties have filed a joint motion, in accordance with Texas Rule of Appellate

Procedure 42.1(a)(2), stating they have resolved the dispute at issue and requesting this court

dismiss this appeal. The motion is granted and the appeal is hereby dismissed. TEX. R. APP. P.

42.1(a)(2).

                                                PER CURIAM